UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	February 28, 2015 Date of reporting period:	November 30, 2014 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 11/30/14 (Unaudited) COMMON STOCKS (85.3%) (a) Shares Value Aerospace and defense (1.1%) Engility Holdings, Inc. (NON) 43,200 $1,816,560 Huntington Ingalls Industries, Inc. 18,204 1,983,690 Air freight and logistics (0.5%) Park-Ohio Holdings Corp. 31,937 1,793,901 Auto components (1.8%) Goodyear Tire & Rubber Co. (The) 92,900 2,546,389 Remy International, Inc. 87,400 1,608,160 Stoneridge, Inc. (NON) 163,940 1,780,388 Banks (13.9%) Ameris Bancorp 86,923 2,186,113 Banc of California, Inc. 109,358 1,202,938 Chemical Financial Corp. 72,506 2,100,499 CVB Financial Corp. 89,600 1,359,232 Eagle Bancorp, Inc. (NON) 45,190 1,550,921 First Connecticut Bancorp, Inc. 50,100 749,496 First Merchants Corp. 102,800 2,205,060 First NBC Bank Holding Co. (NON) 43,474 1,582,454 First of Long Island Corp. (The) 30,904 781,253 Fulton Financial Corp. 193,500 2,310,390 German American Bancorp, Inc. 36,700 1,037,142 Hanmi Financial Corp. 90,900 1,827,090 Investors Bancorp, Inc. 183,308 1,981,559 Lakeland Financial Corp. 43,200 1,710,288 National Bank Holdings Corp. Class A 34,938 671,858 NBT Bancorp, Inc. 77,400 1,881,594 Old National Bancorp 160,700 2,281,940 Pacific Premier Bancorp, Inc. (NON) 120,100 1,910,791 Popular, Inc. (Puerto Rico) (NON) 53,520 1,746,893 ServisFirst Bancshares, Inc. 72,594 2,293,970 Southside Bancshares, Inc. (S) 52,800 1,707,024 State Bank Financial Corp. 69,700 1,296,420 Sterling Bancorp 156,100 2,088,618 Talmer Bancorp, Inc. Class A 114,981 1,599,386 Tristate Capital Holdings, Inc. (NON) 149,500 1,509,950 WesBanco, Inc. 54,100 1,796,661 Western Alliance Bancorp (NON) 46,400 1,226,352 Wintrust Financial Corp. 45,700 2,042,333 Biotechnology (1.1%) Emergent BioSolutions, Inc (NON) 78,321 1,947,060 PDL BioPharma, Inc. 189,500 1,565,270 Building products (0.8%) Continental Building Products, Inc. (NON) 67,943 1,134,648 PGT, Inc. (NON) 178,300 1,677,803 Capital markets (0.7%) Cowen Group, Inc. Class A (NON) 440,654 1,868,373 Silvercrest Asset Management Group, Inc. Class A 29,487 423,138 Chemicals (3.2%) Cabot Corp. 33,800 1,456,104 Innophos Holdings, Inc. 29,200 1,579,136 LSB Industries, Inc. (NON) 45,700 1,511,299 Minerals Technologies, Inc. 19,997 1,484,377 OM Group, Inc. 58,953 1,604,111 Orion Engineered Carbons SA (Luxembourg) (NON) 90,100 1,529,898 RPM International, Inc. 29,900 1,426,230 Commercial services and supplies (2.8%) ARC Document Solutions, Inc. (NON) 162,600 1,565,838 Deluxe Corp. 39,100 2,285,395 Ennis, Inc. 70,421 937,304 Knoll, Inc. 105,600 1,956,768 Performant Financial Corp. (NON) 165,407 1,124,768 Pitney Bowes, Inc. 65,500 1,612,610 Communications equipment (0.9%) Alliance Fiber Optic Products, Inc. 86,300 1,094,284 Polycom, Inc. (NON) 145,600 1,917,552 Construction and engineering (1.3%) Comfort Systems USA, Inc. 93,100 1,337,847 EMCOR Group, Inc. 36,700 1,590,945 Orion Marine Group, Inc. (NON) 130,600 1,433,988 Construction materials (0.4%) CaesarStone Sdot-Yam, Ltd. (Israel) 23,736 1,471,632 Consumer finance (1.3%) Encore Capital Group, Inc. (NON) (S) 50,540 2,168,671 PRA Group, Inc. (NON) (S) 35,400 2,071,608 Containers and packaging (0.5%) Berry Plastics Group, Inc. (NON) 55,968 1,619,714 Distributors (0.5%) Core-Mark Holding Co., Inc. 28,832 1,733,092 Diversified consumer services (0.9%) Carriage Services, Inc. 110,400 2,120,784 Weight Watchers International, Inc. (NON) 28,979 840,391 Diversified financial services (0.5%) Gain Capital Holdings, Inc. 70,300 621,452 PHH Corp. (NON) (S) 50,400 1,167,264 Diversified telecommunication services (0.6%) Iridium Communications, Inc. (NON) (S) 218,400 2,085,720 Electric utilities (3.5%) Empire District Electric Co. (The) 135,200 3,746,392 IDACORP, Inc. 34,700 2,155,217 PNM Resources, Inc. 119,700 3,466,512 Portland General Electric Co. 60,000 2,212,200 Electronic equipment, instruments, and components (1.2%) Newport Corp. (NON) 95,600 1,683,516 SYNNEX Corp. 30,300 2,164,632 Energy equipment and services (0.5%) Hornbeck Offshore Services, Inc. (NON) 31,100 825,394 Tidewater, Inc. 22,500 695,475 Willbros Group, Inc. (NON) 63,521 289,021 Food and staples retail (0.6%) SpartanNash Co. 91,090 2,125,130 Food products (0.3%) Sanderson Farms, Inc. (S) 9,800 850,738 Gas utilities (0.8%) Southwest Gas Corp. 45,600 2,639,784 Health-care equipment and supplies (0.7%) Alere, Inc. (NON) 55,000 2,193,950 Health-care providers and services (1.0%) Ensign Group, Inc. (The) 40,949 1,614,210 Providence Service Corp. (The) (NON) 43,600 1,706,068 Hotels, restaurants, and leisure (1.0%) Intrawest Resorts Holdings, Inc. (NON) 107,606 1,153,536 Marriott Vacations Worldwide Corp. 30,810 2,264,843 Household durables (1.0%) Installed Building Products, Inc. (NON) 139,156 2,365,652 UCP, Inc. Class A (NON) 75,115 855,560 Independent power and renewable electricity producers (0.6%) Dynegy, Inc. (NON) 64,600 2,141,490 Insurance (7.5%) Allied World Assurance Co. Holdings AG 74,500 2,808,650 American Financial Group, Inc. 37,732 2,278,635 AMERISAFE, Inc. 39,200 1,634,248 Endurance Specialty Holdings, Ltd. 25,600 1,509,888 Hanover Insurance Group, Inc. (The) 35,500 2,530,440 Health Insurance Innovations, Inc. Class A (NON) 13,302 97,770 Maiden Holdings, Ltd. (Bermuda) 168,300 2,197,998 National General Holdings Corp. 80,700 1,513,125 PartnerRe, Ltd. 26,800 3,122,468 Reinsurance Group of America, Inc. Class A 36,419 3,121,837 Stancorp Financial Group 29,300 1,936,730 Validus Holdings, Ltd. 57,213 2,374,340 Internet software and services (1.5%) j2 Global, Inc. 38,300 2,165,482 Perficient, Inc. (NON) 100,800 1,744,848 Web.com Group, Inc. (NON) 67,497 1,145,424 IT Services (1.8%) Convergys Corp. 97,200 2,026,620 Datalink Corp. (NON) 144,404 1,764,617 Global Cash Access Holdings, Inc. (NON) 303,800 2,156,980 Machinery (1.0%) Hillenbrand, Inc. 60,700 1,952,112 Navistar International Corp. (NON) 35,041 1,254,468 Media (1.3%) Live Nation Entertainment, Inc. (NON) 81,700 2,189,560 Madison Square Garden Co. (The) Class A (NON) 14,900 1,088,296 MDC Partners, Inc. Class A 45,050 994,254 Metals and mining (1.8%) AK Steel Holding Corp. (NON) (S) 177,270 1,049,438 Century Aluminum Co. (NON) 91,900 2,541,035 Globe Specialty Metals, Inc. 69,900 1,211,367 United States Steel Corp. 39,100 1,303,985 Multi-utilities (0.5%) Avista Corp. 52,000 1,791,400 Oil, gas, and consumable fuels (3.5%) Aegean Marine Petroleum Network, Inc. (Greece) 197,615 1,926,746 Bill Barrett Corp. (NON) (S) 56,800 575,384 Callon Petroleum Co. (NON) 144,084 707,452 Energen Corp. 24,800 1,481,056 EP Energy Corp. Class A (NON) (S) 100,300 1,072,207 Gulfport Energy Corp. (NON) 22,100 1,054,833 Kodiak Oil & Gas Corp. (NON) 114,200 837,086 Midstates Petroleum Co., Inc. (NON) (S) 179,400 410,826 Scorpio Tankers, Inc. 221,518 1,827,524 SM Energy Co. 25,300 1,099,285 Stone Energy Corp. (NON) 48,900 772,620 Pharmaceuticals (1.3%) Medicines Co. (The) (NON) 49,700 1,332,457 POZEN, Inc. (NON) 108,200 961,898 Sucampo Pharmaceuticals, Inc. Class A (NON) (S) 168,800 1,978,336 Professional services (1.0%) Kforce, Inc. 70,700 1,650,138 Mistras Group, Inc. (NON) 45,297 774,126 On Assignment, Inc. (NON) 29,400 903,462 Real estate investment trusts (REITs) (7.6%) AG Mortgage Investment Trust, Inc. 88,100 1,739,975 American Assets Trust, Inc. 41,101 1,615,269 Cherry Hill Mortgage Investment Corp. 87,638 1,656,358 Colony Financial, Inc. 78,700 1,932,085 Education Realty Trust, Inc. 102,494 1,193,030 EPR Properties 28,000 1,567,720 Healthcare Trust of America, Inc. Class A 66,900 853,644 iStar Financial, Inc. (NON) 171,900 2,456,451 MFA Financial, Inc. 194,460 1,629,575 One Liberty Properties, Inc. 46,770 1,072,436 Piedmont Office Realty Trust, Inc. Class A 55,000 1,034,000 QTS Realty Trust, Inc. Class A 21,982 714,855 RAIT Financial Trust 326,600 2,413,574 Summit Hotel Properties, Inc. 264,314 3,066,042 Two Harbors Investment Corp. 165,000 1,734,150 ZAIS Financial Corp. 44,100 794,682 Real estate management and development (0.5%) RE/MAX Holdings, Inc. Class A 51,720 1,730,034 Road and rail (1.3%) Quality Distribution, Inc. (NON) 174,149 2,101,978 Ryder System, Inc. 23,000 2,196,960 Semiconductors and semiconductor equipment (3.1%) FormFactor, Inc. (NON) 264,100 2,123,364 Mattson Technology, Inc. (NON) 550,635 1,442,664 Pericom Semiconductor Corp. (NON) 86,700 1,101,957 Photronics, Inc. (NON) 171,800 1,549,636 Spansion, Inc. Class A (NON) 96,800 2,262,216 Xcerra Corp. (NON) 230,000 1,842,300 Software (1.5%) AVG Technologies NV (Netherlands) (NON) 79,100 1,553,524 Mentor Graphics Corp. 89,000 1,976,690 TiVo, Inc. (NON) 124,800 1,520,064 Specialty retail (1.3%) Ascena Retail Group, Inc. (NON) 77,500 1,037,725 Express, Inc. (NON) 63,500 949,325 Office Depot, Inc. (NON) 349,800 2,319,174 Technology hardware, storage, and peripherals (1.3%) BancTec, Inc. 144A CVR (F) 160,833 — Logitech International SA (Switzerland) (NON) 140,900 2,096,592 QLogic Corp. (NON) 188,800 2,178,752 Thrifts and mortgage finance (2.5%) BofI Holding, Inc. (NON) 19,800 1,562,616 Meta Financial Group, Inc. 45,700 1,608,640 NMI Holdings, Inc. Class A (NON) (S) 151,200 1,316,952 Provident Financial Services, Inc. 130,700 2,258,496 United Financial Bancorp, Inc. 106,184 1,463,216 Trading companies and distributors (1.0%) Rush Enterprises, Inc. Class A (NON) 55,300 1,939,924 Stock Building Supply Holdings, Inc. (NON) 85,188 1,363,858 Total common stocks (cost $249,826,893) INVESTMENT COMPANIES (3.3%) (a) Shares Value American Capital, Ltd. (NON) 143,600 $2,152,564 Hercules Technology Growth Capital, Inc. 144,755 2,278,444 Solar Capital, Ltd. 112,404 2,065,986 TCP Capital Corp. 137,719 2,349,486 TriplePoint Venture Growth BDC Corp. 142,384 2,060,296 Total investment companies (cost $10,856,894) SHORT-TERM INVESTMENTS (14.5%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.19% (d) 13,069,976 $13,069,976 Putnam Short Term Investment Fund 0.09% (AFF) 35,249,871 35,249,871 Total short-term investments (cost $48,319,847) TOTAL INVESTMENTS Total investments (cost $309,003,634) (b) Key to holding's abbreviations CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from March 1, 2014 through November 30, 2014 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $334,235,624. (b) The aggregate identified cost on a tax basis is $309,065,112, resulting in gross unrealized appreciation and depreciation of $48,907,818 and $13,622,646, respectively, or net unrealized appreciation of $35,285,172. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $24,709,052 $84,077,939 $73,537,120 $15,364 $35,249,871 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $13,069,976, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $12,042,676. (F) Security is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (S) Security on loan, in part or in entirety, at the close of the reporting period. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Board has formed a Pricing Committee to oversee the implementation of these procedures and has delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $25,847,129 $— $— Consumer staples 2,975,868 — — Energy 13,574,909 — — Financials 115,498,660 — — Health care 13,299,249 — — Industrials 36,389,091 — — Information technology 37,511,714 — —** Materials 19,788,326 — — Telecommunication services 2,085,720 — — Utilities 18,152,995 — — Total common stocks — — Investment companies 10,906,776 — — Short-term investments 35,249,871 13,069,976 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. ** Value of Level 3 security is $—. During the reporting period, transfers within the fair value hierarchy, if any, (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above) did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2015
